Exhibit 10.1


DOLLAR TREE, INC.


OMNIBUS INCENTIVE PLAN


LONG-TERM PERFORMANCE PLAN


AWARD AGREEMENT


This AWARD AGREEMENT (the “Agreement”), is effective as of the “Date of Grant”
specified in the accompanying Notice of Grant (the “Notice of Grant”), by and
between Dollar Tree, Inc., a Virginia corporation, (the “Company”), and the
“Grantee,” as defined in the Notice of Grant.
 
W I T N E S S E T H:
 
The Dollar Tree, Inc. Omnibus Incentive Plan (the “Plan”) provides for the grant
of Restricted Stock Units and Performance Bonuses in accordance with the terms
and conditions of the Plan, which are incorporated herein by reference.  The
Company has determined that as part of its Long-Term Incentive Plan it is in the
best interest of the Company and its shareholders to provide an Award of
Restricted Stock Units and, if provided in the Notice of Grant, an Award of a
Performance Bonus (each referred to herein as an “Award,” and together referred
to herein as the “Awards”) to the Grantee.  Capitalized terms used in this
Agreement and not otherwise defined herein or in the Notice of Grant have the
meanings set forth in the Plan.  The Award or Awards granted pursuant to this
Agreement are intended to be “performance-based compensation” under Code Section
162(m) and the terms of this Agreement shall be construed as necessary to comply
with such intent.
 
1. RESTRICTED STOCK UNITS. The Company hereby grants an Award of Restricted
Stock Units to the Grantee as set forth in the Notice of Grant, subject to the
terms, conditions and restrictions as set forth in the Plan, this Agreement and
the Notice of Grant.  Each vested Restricted Stock Unit shall represent the
right of the Grantee to receive one (1) share of the Company’s Stock.  Except as
otherwise provided in Sections 3.3 and 4 below, the Restricted Stock Units will
be settled by issuance of shares of Stock as soon as practicable after the
certification date described in the Notice of Grant (the “Certification Date”),
but in no event later than the last day of the fiscal year that includes the
Certification Date.
 
2. PERFORMANCE BONUS.  If provided in the Notice of Grant, the Company hereby
grants an Award of a Performance Bonus to the Grantee as set forth in the Notice
of Grant, subject to the terms, conditions and restrictions as set forth in the
Plan, this Agreement and the Notice of Grant.  Except as otherwise provided in
Sections 3.3 and 4 below, any Performance Bonus will be paid as soon as
practicable after the Certification Date, but in no event later than the last
day of the fiscal year that includes the Certification Date.
 
3. VESTING AND TRANSFER RESTRICTIONS OF RESTRICTED STOCK UNITS.  The Grantee
shall vest in the percentage of the Target Restricted Stock Units and any
Performance Bonus, and the restrictions described in Sections 3.1 and 3.2 shall
lapse, when the conditions for Vesting set forth in the Notice of Grant are
satisfied.
 
3.1. Separation from Service.  In the event of a Separation from Service of the
Grantee with all Member Companies for any reason other than death, Disability
(as defined in Section 4.2 of this Agreement) or Retirement (as defined in
Section 4.2 of this Agreement) prior to the satisfaction of the conditions for
Vesting set forth in the Notice of Grant, then the unvested Restricted Stock
Units shall be forfeited as of the date of such Separation from Service.  For
purposes of this Agreement, the capitalized term “Separation from Service” shall
mean a “separation from service” as defined in Treasury Regulation § 1.409A-1(h)
and “Member Company” shall mean a “service recipient” as defined in Treasury
Regulation § 1.409A-1(h)(3).
  
3.2. Transfer Restrictions.  Grantee’s Award or Awards under the Agreement may
not be transferred, assigned, pledged or hypothecated, whether by operation of
law or otherwise, other than by will or by the laws of descent or distribution,
and the provisions of this Agreement, the Plan and the Notice of Grant shall be
binding upon




--------------------------------------------------------------------------------




the executors, administrators, heirs, and successors of the Grantee.  Any levy
of any execution, attachment or similar process upon the Award or Awards, shall
be null, void and without effect.  Notwithstanding the foregoing, Grantee may
designate one or more beneficiaries for receipt of the shares of Stock subject
to vested Restricted Stock Units or for payment of any vested Performance Bonus
by delivering a beneficiary designation form to the Company.  A beneficiary
designation will not become effective unless it is made on the form approved by
the Company and is received by the Company prior to the Grantee’s death.
 
3.3. Change in Control/Corporate Transaction.
 
3.3.1. Restricted Stock Units.  In the event of a Change in Control, Section 14
of the Plan shall apply to the Restricted Stock Units and the Committee may take
such actions as it deems appropriate pursuant to the Plan, including
accelerating vesting of the Award by waiving all or part of the conditions for
Vesting set forth in the Notice of Grant.  Except as otherwise specifically
provided below or in Section 4 of this Agreement, if the vesting of Restricted
Stock Units is accelerated under this Section 3.3.1, such vested Restricted
Stock Units shall be settled within 30 days of the date of the corporate action
that accelerates vesting hereunder. Notwithstanding any provision to the
contrary in this Agreement, in the event accelerated vesting of the Restricted
Stock Units is required based on the terms of a retention agreement entered into
by and between the Grantee and the Company prior to the Date of Grant, the
Restricted Stock Units shall vest as required in such agreement and shall be
settled or paid within 30 days of the Grantee’s Termination of Employment.
 
3.3.2. Performance Bonus.  In the event of a Corporate Transaction, the
Committee may accelerate vesting of the Performance Award and certify in its
sole discretion a vesting percentage up to 200% of any Target Performance
Bonus.  To the extent the Committee has not acted earlier to accelerate vesting
of any Performance Bonus, then in the event that within twenty-four months of
the date of the Corporate Transaction the Grantee has an involuntary Termination
of Employment without Cause or the Grantee has a voluntary Termination of
Employment for Good Reason, then any Performance Bonus shall vest in the amount
of the Grantee’s Target Performance Bonus (if any).  Except as otherwise
specifically provided in Section 4 of this Agreement, if the vesting of any
Performance Bonus is accelerated under this Section 3.3.2, any such vested
Performance Bonus shall be settled within 30 days of the date of the completion
of corporate action or other condition that triggers accelerated vesting
hereunder. This Section 3.3.2 is applicable only if the Notice of Grant provides
for the grant of a Performance Bonus.
  
3.3.3. Additional Definitions.  For purposes of Section 3.3.2, the following
capitalized terms shall be defined as follows:
 
(A) a “Corporate Transaction” shall mean a change in control of the Company of a
nature that would be required to be reported on Item 6(e) of Schedule 14A of
Regulation 14A promulgated under the Exchange Act, whether or not the Company is
then subject to such reporting requirements; provided, however, that a Corporate
Transaction shall be deemed to have occurred if:
 
(i) any individual, partnership, firm, association, trust, unincorporated
organization or other entity or person, or any syndicate or group deemed to be a
person under Section 14(d)(2) of the Exchange Act, is or becomes the “beneficial
owner” (as defined in Rule 13d-3 of the General Rules and Regulations of the
Exchange Act), directly or indirectly, of securities of the Company representing
30% of more of the combined voting power of the Company’s then outstanding
securities entitled to vote in the election of directors of the Company;
 
(ii)  during any period of two consecutive years, the individuals who at the
beginning of such period constituted the Board and any new directors, whose
election by the Board or nomination for election by the Company’s stockholders
was approved by a vote of at least three-fourths (3/4ths) of the directors then
still in office who either were directors at the beginning of the period or
whose election or nomination for election was previously so approved, cease for
any reason to constitute a majority thereof;
 




--------------------------------------------------------------------------------




(iii)  there occurs a reorganization, merger, consolidation or similar corporate
transaction involving the Company (a “Business Transaction”) with respect to
which the stockholders of the Company immediately prior to Business Transaction
do not, immediately after the Business Transaction, own more than 70% of the
combined voting power of the Company or other corporation resulting from such
Business Transaction; or
 
(iv) all or substantially all of the assets of the Company are sold, liquidated
or distributed.
 
(B) “Good Reason” shall mean Grantee’s resignation due to:
 
(i) a material diminution in Grantees title, duties or responsibilities in
effect immediately prior to the Corporate Transaction;
 
(ii) a material diminution in Grantee’s base salary, or target annual bonus or
target long-term bonus in effect immediately prior to the Corporate Transaction;
 
(iii) the relocation of the office of the Company where Grantee is primarily
employed to a location which is more than 50 miles from the place where Grantee
was primarily employed immediately prior to the Corporate Transaction;
 
(iv) any material breach by the Company or any successor company of Grantee’s
retention agreement; or
 
(v) failure of the Company to obtain an agreement reasonably satisfactory to you
from any successor to assume and agree to perform Grantee’s retention agreement
or, if the business for which your services are principally performed is sold at
any time after a Corporate Transaction, the failure of the Company or successor
company to obtain such an agreement from the purchaser of such business;
provided; however, a condition listed above shall not constitute Good Reason
unless it is communicated by Grantee to the Company or its successor company in
writing within 90 days following the initial existence of the condition and the
Company or its successor company does not cure such condition within 30 days of
receipt of such written notice.
 
 
(C) "Cause" shall mean a termination of your employment by the Company as a
result of any of the following:
 
(i) your felony conviction, whether following trial or by plea of guilty or nolo
contendere (or similar plea);
 
(ii) your engaging in any fraudulent or dishonest conduct with respect to the
performance of your duties with the Companies;
 
(iii) your engaging in any intentional act that is injurious in a material
respect to the Companies;
 
(iv) your engaging in any other act of moral turpitude;
 
(v) your willful disclosure of material trade secrets or other material
confidential information related to the business of the Companies;
 
(vi) your willful and continued failure substantially to perform your duties
with the Companies (other than any such failure resulting from your incapacity
due to physical or mental illness or any such actual or anticipated failure
resulting from a resignation by you for Good Reason) after a written demand for
substantial performance is delivered to you by the Board, which demand
specifically identifies the manner in which




--------------------------------------------------------------------------------




the Board believes that you have not substantially performed your duties, and
which performance is not substantially corrected by you within thirty days of
receipt of such demand.  For purposes of this clause, no act or failure to act
on your part shall be deemed "willful" unless done, or omitted to be done, by
you not in good faith and without reasonable belief that your action or omission
was in the best interest of the Company.
 
Notwithstanding the foregoing, you shall not be deemed to have been terminated
for Cause unless and until there shall have been delivered to you a copy of a
resolution duly adopted by the affirmative vote of not less than three-fourths
(3/4ths) of the entire membership of the Board at a meeting of the Board called
and held for such purpose (after reasonable notice to you and an opportunity for
you, together with your counsel, to be heard before the Board), finding that in
the good faith opinion of the Board you were guilty of conduct set forth above
constituting Cause and specifying the particulars thereof.
 
3.4. Dividends.  No cash dividends shall be paid on the Restricted Stock Units.
 
3.5. Adjustments for Recapitalizations.  In the event of a Transaction (as
defined in Section 4.5 of the Plan), the Restricted Stock Units shall be
adjusted as set forth in Section 4.5 of the Plan and any additional securities
or other consideration received pursuant to such adjustment shall be subject to
the restrictions and risk of forfeiture to the same extent as the Restricted
Stock Units with respect to which such securities or other consideration has
been distributed.
 
4. DEATH, DISABILITY, OR RETIREMENT OF GRANTEE.  


4.1     Amount of Payment or Settlement. In the event of the Grantee’s death or
Disability prior to the Certification Date, the Company shall waive the
requirement that the Grantee be employed by the Company on the date of payment
or settlement of the applicable Award, and on the Certification Date the Grantee
shall vest in the percentage of the Target Restricted Stock Units and any Target
Performance Bonus as certified in writing by the Committee based on performance,
and such Award or Awards shall be paid or settled as soon as practicable after
the Certification Date, but not later than the last day of the fiscal year that
includes the Certification Date. In the event of the Grantee’s Retirement prior
to the Certification Date, the Company shall waive the requirement that the
Grantee be employed by the Company on the date of payment or settlement of the
applicable Award, and on the Certification Date the Grantee shall vest in the
percentage of the Target Restricted Stock Units and any Target Performance Bonus
as certified in writing by the Committee based on performance, and such Award or
Awards shall be paid or settled as soon as practicable after the Certification
Date, but not later than the last day of the fiscal year that includes the
Certification Date; provided, however, that the amount of the payment or
settlement under the Award shall equal: (A) the amount of the payment or
settlement that otherwise would be made based on the vested percentage of the
Award, as determined by the Committee based on performance, multiplied by (B) a
fraction (i) the numerator of which shall be (x) zero, if Grantee’s Retirement
occurs before the last day of the fiscal year that includes the Date of Grant
(in which case no amount will be paid or settled under the Award), or (y) the
number of full fiscal months during the period commencing on the first day of
the performance period set forth in the Notice of Grant (the “Performance
Period”) and ending on the date of Retirement, if Grantee’s Retirement occurs on
or after the last day of the fiscal year that includes the Date of Grant; and
(ii) the denominator of which shall be the number of full fiscal months in the
Performance Period.


4.2     Definitions. For purposes of this Agreement, “Disability” shall mean the
Grantee has been determined to be disabled under the long-term disability
insurance policy of the Company or the Company determines that a qualified
medical professional has opined that the Grantee is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months; provided, however, if
the Grantee is eligible for Retirement, then “Disability” shall mean as defined
under Code Section 409A(a)(2)(C) and the regulations promulgated thereunder, and
the Grantee shall be deemed to have a Disability on the earliest date that the
Grantee is determined to have a Disability either by the Company or as otherwise
permitted under Treasury Regulation § 1.409A-3(i)(4)(iii).  For purposes of this
Agreement, “Retirement” shall mean the Grantee’s Separation from Service (a) on
or after the date the Grantee attains the age of fifty-nine and a half (59 ½)
and (b) following at




--------------------------------------------------------------------------------




least seven (7) years of Service; provided that Retirement shall not include a
termination for Cause even if the requirements for Retirement are otherwise
met. 


4.3      Settlement in Certain Cases. Notwithstanding any provision of the
Agreement to the contrary, in the event the Grantee is eligible for Retirement
at the time the Committee exercises its discretion to accelerate vesting of all
or part of the Award or Awards due to a Change in Control or Corporate
Transaction, then the vested Award or Awards shall be settled or payment made to
the Grantee either (1) as soon as practicable after the Certification Date, but
not later than the last day of the calendar year in which the Certification Date
occurs or (2) if earlier, on the date of the Grantee’s death, Disability or
Separation from Service after the applicable Change in Control or Corporate
Transaction.
  
5. SHAREHOLDER RIGHTS.  This Award of Restricted Stock Units does not entitle
Grantee to any rights as a shareholder of the Company unless and until the
shares of Stock underlying the Award have been issued to Grantee by registry in
book-entry form with the Company.
 
6. ISSUANCE OF SHARES. The Company will issue the shares of Stock subject to the
Restricted Stock Units as non-certificated shares in book-entry form registered
in Grantee’s name.  The purchase price of the shares of Stock is Grantee’s
Service to the Company during the vesting periods. The obligation of the Company
to deliver shares of Stock upon the vesting of the Restricted Stock Units shall
be subject to all applicable laws, rules, and regulations and such approvals by
governmental agencies as may be deemed appropriate to comply with relevant state
and federal securities laws and regulations and the rules of any applicable
stock exchange.
 
7. CODE SECTION 409A.  To the extent this Agreement provides for a deferral of
compensation subject to Code Section 409A and the regulations promulgated
thereunder, this Agreement is intended to and shall be interpreted as necessary
to comply with Code Section 409A.  Notwithstanding any other provision of this
Agreement to the contrary, and solely to the extent required by Code Section
409A, in the event that Grantee is a “specified employee” under Code Section
409A(a)(2)(i) and the regulations promulgated thereunder on the date of
Grantee’s Separation from Service, then amounts payable under this Award  due to
Grantee’s Separation from Service, for any reason other than death, shall be
accumulated and held, and paid or transferred, to the Grantee (without any
payment of interest because of the delay in payment or transfer) on the first
business day of the seventh month following the date of the Grantee’s Separation
from Service.
 
8. TAXES; WITHHOLDING OBLIGATION.
 
8.1. Generally. Grantee shall be ultimately liable and responsible for all taxes
owed in connection with the Award or Awards, regardless of any action a Member
Company takes with respect to any tax withholding obligations that arise in
connection with the Award or Awards. The Member Companies make no representation
or undertaking regarding the treatment of any tax withholding in connection with
the grant or vesting of the Award or Awards or the subsequent sale of shares of
Stock issuable pursuant to the Award or Awards. Neither the Company nor any
Member Company is committed or under any obligation to structure the Award or
Awards to reduce or eliminate Grantee’s tax liability.
 
8.2. Payment of Withholding Taxes.
 
8.2.1. Prior to any event in connection with the Award or Awards (e.g., vesting)
that the Company determines may result in any domestic or foreign tax
withholding obligation, whether national, federal, state or local, including any
employment or social tax obligation (the “Tax Withholding Obligation”), Grantee
must arrange for the satisfaction of the amount of such Tax Withholding
Obligation in a manner acceptable to the Company.
 
8.2.2. Unless Grantee chooses to satisfy the Tax Withholding Obligation by some
other means in accordance with Section 8.2.3. below, Grantee’s acceptance of the
Award of the Restricted Stock Units constitutes Grantee’s instruction and
authorization to the Company, and any brokerage firm determined acceptable to
the Company for such purpose, to sell on Grantee’s behalf (including to the
Company or any affiliate of the Company through the retention of a portion of
the shares of Stock) a whole number of shares of Stock from those shares of




--------------------------------------------------------------------------------




Stock issuable to Grantee pursuant to the Award of the Restricted Stock Units as
the Company determines to be appropriate to generate cash proceeds sufficient to
satisfy the Tax Withholding Obligation. Such shares of Stock will be sold on the
day the Tax Withholding Obligation arises or as soon thereafter as practicable.
If applicable, Grantee will be responsible for all brokers’ fees and other costs
of sale, and agrees to indemnify and hold the Company harmless from any losses,
costs, damages, or expenses relating to any such sale. To the extent the
proceeds of such sale exceed Grantee’s Tax Withholding Obligation, the Company
agrees to pay such excess in cash to Grantee through payroll as soon as
practicable. Grantee acknowledges that the Company or its designee is under no
obligation to arrange for such sale at any particular price, and that the
proceeds of any such sale may not be sufficient to satisfy Grantee’s Tax
Withholding Obligation. Accordingly, Grantee agrees to pay to the Company (or
Member Company as applicable) as soon as practicable, including through
additional payroll withholding, any amount of the Tax Withholding Obligation
that is not satisfied by the sale of shares of Stock described above.
 
8.2.3. At any time not less than five (5) business days before any Tax
Withholding Obligation arises Grantee may elect to satisfy his or her Tax
Withholding Obligation by delivering to the Company (or Member Company as
applicable) an amount that the Company determines is sufficient to satisfy the
Tax Withholding Obligation by (i) wire transfer to such account as the Company
may direct, (ii) delivery of a certified check payable to the Company (or Member
Company as applicable), or (iii) such other means as the Company may establish
or permit.
 
8.2.4. The Company may refuse to issue any shares of Stock to Grantee until
Grantee satisfies the Tax Withholding Obligation. To the maximum extent
permitted by law, the Company has the right to retain, without notice, from
shares of Stock issuable under the Award or Awards or from salary or other
amounts payable to Grantee, shares of Stock or cash having a value sufficient to
satisfy the Tax Withholding Obligation.
 
9. NO EMPLOYMENT RIGHTS.  Nothing in this Agreement shall affect in any manner
whatsoever the right or power of a Member Company to terminate Grantee’s
employment for any reason, with or without Cause.
 
10. MISCELLANEOUS.
 
10.1. Governing Law.  This Agreement and all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the Commonwealth of
Virginia, without giving effect to choice of law provisions thereof.  The
Circuit Court of the City of Norfolk, Virginia, and the United States District
Court, Eastern District of Virginia, Norfolk Division shall be the exclusive
courts of jurisdiction or venue for any litigation, special proceedings or other
proceedings between the parties that my be brought, or arise out of, in
connection with, or by reason of this Agreement and the parties to this
Agreement hereby consent to the jurisdiction of such courts.
  
10.2. Entire Agreement; Enforcement of Rights.  The Plan and the Notice of Grant
are hereby incorporated by reference in this Agreement.  This Agreement
(including the Plan and the Notice of Grant) sets forth the entire agreement and
understanding of the parties relating to the subject matter herein.  No
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, shall be effective unless in a writing signed by the
Company and the Grantee to this Agreement.  The failure by either party to
enforce any rights under this Agreement shall not be construed as a waiver of
any rights of such party.
 
10.3. Severability.  If one or more provisions of this Agreement are held to
be unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith.  In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of the Agreement shall be enforceable in accordance with its
terms.
 
10.4. Notices.  Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient when delivered personally or sent by
telegram or fax or forty-eight (48) hours after being deposited in the U.S.
mail, as certified or registered mail, with postage prepaid, and addressed to
the party to be




--------------------------------------------------------------------------------




notified at such party’s address as last stated on the Company’s records or as
subsequently modified by written notice to the Company.
 
10.5. Successors and Assigns.  The rights and benefits of this Agreement shall
inure to the benefit of, and be enforceable by the Company’s successors and
assigns.  The rights and obligations of Grantee under this Agreement may only be
assigned with the prior written consent of the Company.
 
10.6. Disclosure of Information.  In the event the Committee determines that the
Grantee has materially violated the provisions of this Section 10.6, the Grantee
shall immediately forfeit all unvested Awards.  The Grantee recognizes and
acknowledges that the Company’s trade secrets, confidential information, and
proprietary information, including customer and vendor lists and computer data
and programs (collectively “Confidential Information”), are valuable, special
and unique assets of the Company’s business, access to and knowledge of which
are essential to the performance of the Grantee’s duties. The Grantee will not,
before or after his date of Separation from Service, in whole or in part,
disclose such Confidential Information to any person or entity or make such
Confidential Information public for any purpose whatsoever, nor shall the
Grantee make use of such Confidential Information for the Grantee’s own purposes
or for the benefit of any person or entity other than the Company under any
circumstances before or after the Grantee’s date of Separation from Service;
provided that this prohibition shall not apply after the Grantee’s date of
Separation from Service to Confidential Information that has become publicly
known through no action of the Grantee. The Grantee shall consider and treat as
the Company’s property all memoranda, books, records, papers, letters, computer
data or programs, or customer lists, including any copies thereof in human- or
machine-readable form, in any way relating to the Company’s business or affairs,
financial or otherwise, whether created by the Grantee or coming into his or her
possession, and shall deliver the same to the Company on the date of Separation
from Service or, on demand of the Company, at any earlier time.




